                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ALICIA HERNANDEZ, EMMA WHITE,
                                                                         11   KEITH LINDNER, TROY FRYE, COSZETTA                           No. C 18-07354 WHA
United States District Court




                                                                              TEAGUE, IESHA BROWN, RUSSELL and
                                                                              BRENDA SIMONEAUX, JOHN and YVONNE
                               For the Northern District of California




                                                                         12   DEMARTINO, ROSE WILSON, TIFFANIE                             ORDER RE MOTION FOR
                                                                         13   HOOD, GEORGE and CYNDI FLOYD,                                LEAVE TO FILE SECOND
                                                                              DEBORA GRANJA, and DIANA TREVINO,                            AMENDED COMPLAINT AND
                                                                         14   individually and on behalf of all others similarly           VACATING HEARING
                                                                              situated,
                                                                         15                  Plaintiffs,
                                                                         16     v.
                                                                         17   WELLS FARGO & COMPANY, and WELLS
                                                                         18   FARGO BANK, N.A.,

                                                                         19                  Defendants.

                                                                         20                                                        /
                                                                         21
                                                                         22                                          INTRODUCTION

                                                                         23          In this putative class foreclosure action, plaintiffs move for leave to file second amended

                                                                         24   complaint. For the following reasons, the motion is DENIED IN PART AND GRANTED IN PART.

                                                                         25                                            STATEMENT

                                                                         26          A previous order detailed the facts of this case. In short, plaintiffs all had their mortgage

                                                                         27   loans serviced by defendant Wells Fargo Bank, N.A. when they faced various financial hardships

                                                                         28   and defaulted on their loans. Although they sought loan modifications, those applications were
                                                                              denied (Amd. Compl. ¶¶ 30–33).
                                                                          1          At the time plaintiffs requested loan modifications, Wells Fargo participated in the Home
                                                                          2   Affordable Modification Program (HAMP), through which mortgage lenders received federal
                                                                          3   stimulus funds in exchange for issuing loan modifications to qualified borrowers. Although
                                                                          4   plaintiffs met the program’s threshold requirements for such modifications, defendant failed to
                                                                          5   offer them one. Instead, Wells Fargo foreclosed on eleven of the named plaintiffs and more than
                                                                          6   five hundred other customers who could not make their monthly payments without a
                                                                          7   modification (id. ¶¶ 30–34, 109–13).
                                                                          8          A 2010 investigation by the Office of Comptroller of the Currency found numerous
                                                                          9   deficiencies in Wells Fargo’s mortgage modification and foreclosure practices. Wells Fargo
                                                                         10   signed two consent orders agreeing to correct these deficiencies. In June 2015, however, the
                                                                         11   OCC found Wells Fargo still out of compliance. In October 2015, the bank discovered a
United States District Court
                               For the Northern District of California




                                                                         12   calculation “error” which caused certain fees to be misstated and resulted in incorrect
                                                                         13   modification denials. These errors were not disclosed until 2018. In total, 870 customers were
                                                                         14   incorrectly denied a loan modification, 545 of who lost their homes in foreclosure (id. ¶¶ 35–69).
                                                                         15          In December 2018, plaintiff Alicia Hernandez filed this putative nationwide class action,
                                                                         16   asserting claims for negligence, conversion, violations of California’s Unfair Competition Law,
                                                                         17   and violations of the New Jersey Consumer Fraud Act. In response to a motion to dismiss,
                                                                         18   Hernandez filed an amended complaint in February 2019. The complaint added 15 new named
                                                                         19   plaintiffs, added Wells Fargo & Company as a new defendant, and added nine additional claims
                                                                         20   for relief. Wells Fargo Bank, N.A. first moved to dismiss (Dkt. No. 59), which was granted in
                                                                         21   part and denied in part (Dkt. No. 87). Wells Fargo & Company then moved to dismiss all claims
                                                                         22   against Wells Fargo & Company (Dkt. No. 73) which was granted in its entirety (Dkt. No. 121).
                                                                         23          Plaintiffs now move for leave to file a second amended complaint which alleges claims
                                                                         24   solely against the bank. The proposed second amended complaint seeks to amend plaintiffs’
                                                                         25   claims by adding fraudulent concealment and negligent misrepresentation claims, as well as
                                                                         26   amending plaintiffs’ breach of contract, negligence, Maryland Consumer Protection, and
                                                                         27   wrongful foreclosure claims. This order follows full briefing. Pursuant to our Local Civil Rule
                                                                         28


                                                                                                                              2
                                                                          1   7-1(b), this order finds plaintiff’s motion suitable for submission without oral argument and
                                                                          2   hereby VACATES the August 22 hearing.
                                                                          3                                               ANALYSIS
                                                                          4           FRCP 15(a)(2) permits a party to amend its pleading with the district court’s leave,
                                                                          5   advising that “[t]he court should freely give leave when justice so requires.” In ruling on a
                                                                          6   motion for leave to amend, courts consider: (1) bad faith, (2) undue delay, (3) prejudice to the
                                                                          7   opposing party, (4) futility of amendment, and (5) whether plaintiff has previously amended his
                                                                          8   complaint. Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990). For purposes of
                                                                          9   assessing futility on this motion, the legal standard is the same as it would be on a motion to
                                                                         10   dismiss under FRCP 12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).
                                                                         11           1.     AMENDED CLAIMS.
United States District Court
                               For the Northern District of California




                                                                         12                  A. Breach of Contract.
                                                                         13           For ten of the twelve named plaintiffs, the alleged underlying contract is the
                                                                         14   Fannie/Freddie secured-loan instrument they entered into when they financed their homes. The
                                                                         15   order dismissing plaintiffs’ breach of contract claim did so on the ground the complaint did not
                                                                         16   adequately plead defendant breached a provision in the instruments by failing to notify plaintiffs
                                                                         17   they could cure default by accepting a mortgage modification. In particular, the complaint did
                                                                         18   not sufficiently allege mortgage modifications were a default-curing mechanism contemplated in
                                                                         19   the notice provision.
                                                                         20           Plaintiffs have now alleged additional facts to demonstrate defendant bank knew loan
                                                                         21   modification was an action that could cure default. For example, the complaint now alleges
                                                                         22   defendant sent a letter to plaintiff Troy Frye stating it was “considering a program that may assist
                                                                         23   you in bringing your loan current . . . This program, known as a loan modification, would
                                                                         24   provide you with the opportunity for a fresh start by adjusting the current terms of your loan.”
                                                                         25   Furthermore, the complaint also alleges the instruments referenced loan modifications stating,
                                                                         26   “[e]xtension of the time for payment or modification of amortization of the sums secured by this
                                                                         27   Security instruments . . . shall not operate to release the liability of Borrowers” (Br. Ex. 1 ¶¶ 189,
                                                                         28   193).


                                                                                                                                3
                                                                          1           Defendant bank argues that plaintiffs’ amendments fail because contracts are interpreted
                                                                          2   to give effect to the intent of the parties as it existed at the time of contracting and plaintiffs have
                                                                          3   admitted HAMP and other government-mandated mortgage modifications did not exist at the
                                                                          4   time of contracting. Plaintiffs’ proposed amended complaint alleges that the instrument
                                                                          5   references the possibility of modification. Even though such modifications were not
                                                                          6   government-mandated at the time of contracting, it is nonetheless plausible that the mutual
                                                                          7   understanding at the time of contracting was that all available default-avoidance measures would
                                                                          8   be considered. Accordingly, because of defendant’s acknowledgment of loan modifications as
                                                                          9   an option to cure default as well as the contractual language in the instrument referencing
                                                                         10   modifications, plaintiffs’ breach of the Fannie/Freddie security instrument contract claim is
                                                                         11   neither futile nor frivolous at this stage and the motion to amend this claim is thus GRANTED.
United States District Court
                               For the Northern District of California




                                                                         12           For the remaining two named plaintiffs, the alleged underlying contract is FHA security
                                                                         13   instrument. These instruments do not contain the same language as the Fannie/Freddie
                                                                         14   instruments. Plaintiffs have accordingly amended their complaint by adding the following
                                                                         15   alleged language from the instrument: “[i]n many circumstances, regulations issued by the
                                                                         16   Secretary will limit Lender’s rights . . . This Security Instrument does not authorize acceleration
                                                                         17   or foreclosure if not permitted by regulations of the Secretary.” The amended complaint further
                                                                         18   asserts the Secretary, in a Congressional report, stated “[d]uring the time of elevated financial
                                                                         19   stress on households, FHA maintained a robust set of policies . . . includ[ing], among other
                                                                         20   things, loan modifications” (Br. Ex. 1 ¶ 198). Because plaintiffs have alleged mortgage
                                                                         21   modification was part of the policies at the time, plaintiffs’ breach of the FHA security
                                                                         22   instrument contract claim is neither futile nor frivolous, and is GRANTED.
                                                                         23                   B. Maryland Consumer Protection Act and Wrongful Foreclosure.
                                                                         24           Plaintiffs’ Maryland Consumer Protection Act and wrongful foreclosure claims are based
                                                                         25   on the claim that defendant failed to notify plaintiffs they could cure their default by accepting a
                                                                         26   mortgage modification. Because plaintiffs’ motion for leave to amend as to their breach of
                                                                         27   contract claims has been granted, leave to amend as to their Maryland Consumer Protection Act
                                                                         28   and wrongful foreclosure claims is also GRANTED.


                                                                                                                                 4
                                                                          1                  C. Negligence
                                                                          2          Plaintiffs’ original negligence claim was dismissed in an order (Dkt. No. 87) stating the
                                                                          3   following:
                                                                          4                           Courts are divided on whether accepting documents for a loan
                                                                                              modification is within the scope of a lender’s conventional role as a
                                                                          5                   mere lender of money or whether it can instead give rise to a duty of
                                                                                              care with respect to the processing of a loan modification application.
                                                                          6                   While some courts have followed Lueras v. BAC Home Loans
                                                                                              Servicing, LP, 221 Cal. App. 4th 49 (2013), in deciding that under the
                                                                          7                   Biakanja factors the loan servicer does not owe a borrower a common
                                                                                              law duty of care in processing a loan modification application, others
                                                                          8                   have followed Alvarez v. BAC Home Loans Servicing, L.P., 228 Cal.
                                                                                              App. 4th 941 (2014), to conclude that a common law duty of care in
                                                                          9                   the loan modification process does arise under California law.
                                                                         10                            Even after Alvarez, in at least three unpublished decisions our
                                                                                              court of appeals has followed Lueras and held that a financial
                                                                         11                   institution does not owe a duty of care to borrowers in the loan
United States District Court




                                                                                              modification process. See Anderson v. Deutsche Bank Nat’l Trust
                               For the Northern District of California




                                                                         12                   Co. Americas, 649 Fed. Appx. 550, 552 (9th Cir. 2016); Badame v.
                                                                                              J.P. Morgan Chase Bank, N.A., 641 Fed. Appx. 707, 709–10 (9th Cir.
                                                                         13                   2016); Deschaine v. IndyMac Morg. Servs., 617 Fed. Appx. 690, 692
                                                                                              (9th Cir. 2015). Because the undersigned has previously held that
                                                                         14                   merely engaging in the loan modification process is insufficient to
                                                                                              give rise to a duty of care, and because our court of appeals has
                                                                         15                   consistently followed Lueras (albeit in non-binding decisions), this
                                                                                              order concludes that plaintiffs have not alleged a duty of care in
                                                                         16                   connection with their requests for loan modifications.
                                                                         17
                                                                                     Plaintiffs have now added language in the proposed amended complaint that states
                                                                         18
                                                                              defendant was not acting as an ordinary lender because defendant relied on information it knew
                                                                         19
                                                                              was false to deny mortgage modifications, and accordingly owed plaintiffs a duty of care. The
                                                                         20
                                                                              new allegations still fall short of alleging that the bank did anything other than consider the
                                                                         21
                                                                              possibility of loan modifications for plaintiffs. Merely engaging in the loan modification process
                                                                         22
                                                                              is insufficient to give rise to a duty of care. The proposed amendment of plaintiffs’ negligence
                                                                         23
                                                                              claim is accordingly futile and leave to amend the claim is DENIED.
                                                                         24
                                                                                     2.      FRAUDULENT CONCEALMENT AND NEGLIGENT MISREPRESENTATION.
                                                                         25
                                                                                     Plaintiffs’ proposed second amended complaint seeks to add a fraudulent concealment
                                                                         26
                                                                              claim and a negligent misrepresentation claim. Plaintiffs do not have the authority to add these
                                                                         27
                                                                              new claims under the previous order granting in part and denying in part defendant’s motion to
                                                                         28


                                                                                                                                5
                                                                          1   dismiss. The order only permitted plaintiffs to seek leave to amend the dismissed claims, but did
                                                                          2   not provide plaintiffs could add new claims (Dkt. No. 87).
                                                                          3          Plaintiffs also do not have the authority to add these new claims under the case
                                                                          4   management order either, which provides “leave to add any new parties or to amend pleadings
                                                                          5   must be sought by June 28, 2019” (Dkt. No. 63). Plaintiffs can thus only add these new claims
                                                                          6   if good cause can be shown. Here, plaintiffs allege that defendant did not provide the evidence
                                                                          7   that forms the basis of these claims until at least May 29. Regardless of whether this is
                                                                          8   sufficiently good cause, allowing leave to amend these two claims would be futile on the merits.
                                                                          9                  A. Fraudulent Concealment.
                                                                         10          To state a claim for fraudulent concealment, a plaintiff must allege: (1) the defendant
                                                                         11   must have concealed or suppressed a material fact, (2) the defendant must have been under a
United States District Court
                               For the Northern District of California




                                                                         12   duty to disclose the fact to the plaintiff, (3) the defendant must have intentionally concealed or
                                                                         13   suppressed the fact with the intent to defraud the plaintiff, (4) the plaintiff must have been
                                                                         14   unaware of the fact and would not have acted as he did if he had known of the concealed or
                                                                         15   suppressed fact, and (5) as a result of the concealment or suppression of the fact, the plaintiff
                                                                         16   must have sustained damage.” Hahn v. Mirda, 147 Cal. App. 4th 740, 748 (2007). In the
                                                                         17   fraudulent concealment context, a duty may arise where there is a fiduciary or confidential
                                                                         18   relationship, where a defendant does not disclose facts that materially qualify a separate
                                                                         19   disclosure or render that disclosure likely to mislead, where a defendant knows that facts not
                                                                         20   reasonably discoverable by the plaintiff are only known or accessible to the defendant, and
                                                                         21   where a defendant actively conceals discovery from the plaintiff. Song Fi, Inc. v. Google, Inc.,
                                                                         22   No. C 14-5080 CW, 2016 WL 1298999, at *7 (N.D. Cal. Apr. 4, 2016). Nonetheless, a financial
                                                                         23   institution owes no duty to a borrower the institution’s involvement does not exceed the scope of
                                                                         24   its conventional role a money lender. Matute v. JPMorgan Chase & Co., No. C. 116-01753 SJO,
                                                                         25   2016 WL 3092124, at *9 (C.D. Cal. May 31, 2016).
                                                                         26          Here, plaintiff alleges a duty existed because “Wells Fargo stated half-truths” to plaintiffs
                                                                         27   and “[o]ne who undertakes to make a statement must not only state the truth, but may not
                                                                         28   conceal any facts” (Br. Ex. 1 ¶ 289). Such facts are insufficient to demonstrate the necessary


                                                                                                                                6
                                                                          1   intent to give rise to a duty, especially because defendant was acting in its conventional role as a
                                                                          2   money lender. The proposed amendment of plaintiffs’ fraudulent concealment claim is
                                                                          3   accordingly futile and leave to amend the claim is DENIED.
                                                                          4                  B. Negligent Misrepresentation.
                                                                          5          To state a claim for negligent misrepresentation, a plaintiff must allege: “(1)
                                                                          6   misrepresentation of a past or existing material fact, (2) without reasonable ground for believing
                                                                          7   it to be true, (3) with intent to induce another's reliance on the misrepresentation, (4) ignorance
                                                                          8   of the truth and justifiable reliance on the misrepresentation by the party to whom it was
                                                                          9   directed, and (5) resulting damage.” Lincoln Alameda Creek v. Cooper Indus., Inc., 829 F.Supp.
                                                                         10   325, 330 (N.D.Cal.1992). Here, plaintiff alleges defendant had a duty because “cho[osing] to
                                                                         11   speak in stating that Plaintiffs did not qualify for a modification” required an accurate disclosure
United States District Court
                               For the Northern District of California




                                                                         12   (Br. Ex. 1 ¶ 303). As previously explained, merely engaging in the loan modification process by
                                                                         13   denying a modification is insufficient to give rise to a duty. The proposed amendment of
                                                                         14   plaintiffs’ negligent misrepresentation claim is futile and leave to amend the claim is DENIED.
                                                                         15                                             CONCLUSION
                                                                         16          For the reasons stated above, plaintiffs’ motion for leave to amend as to their fraudulent
                                                                         17   concealment, negligent misrepresentation, and negligence claims is DENIED and plaintiffs’
                                                                         18   motion for leave to amend their breach of contract, Maryland Consumer Protection Act, and
                                                                         19   wrongful foreclosure claims is GRANTED. Accordingly, based on the June 3 order (Dkt. No. 87)
                                                                         20   and the current order, the following claims remain: breach of contract, intentional infliction of
                                                                         21   emotional distress, wrongful foreclosure, violation of California’s Homeowners Bill of Rights,
                                                                         22   violation of California’s unfair competition law, and violation of state consumer protection laws.
                                                                         23   Any further leave to amend would be futile. Plaintiffs shall file their second amended complaint
                                                                         24   pursuant to this order as a separate docket entry by AUGUST 26 AT NOON. The answer shall be
                                                                         25   due SEPTEMBER 9 AT NOON. The August 22 hearing is VACATED.
                                                                         26          IT IS SO ORDERED.
                                                                         27   Dated: August 19, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         28                                                         UNITED STATES DISTRICT JUDGE

                                                                                                                                7
